DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 June 2022 and 10 June 2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Baluch and Holly Johnson on 8 June 2022.

The application has been amended as follows: 

Claim 1 is amended from:
A forest fire retardant concentrate, comprising:
a retardant compound comprising at least one of diammonium phosphate, diammonium orthophosphate, disodium phosphate, disodium phosphate hydrate, sodium tripolyphosphate, or trisodium phosphate;
a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the concentrate in an amount having a weight percent of about 0.1% to about 3.0% relative to total weight of the concentrate;
a strong acid or weak acid; and
a thickening agent, present in the concentrate in an amount having a weight percent of about 0.75% to about 5.0% relative to total weight of the concentrate;
wherein:
the concentrate has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than about 1.1 or greater than about 1.9.

To read:

A forest fire retardant concentrate, comprising:
a retardant compound comprising at least one of diammonium phosphate, diammonium orthophosphate, disodium phosphate, disodium phosphate hydrate, sodium tripolyphosphate, or trisodium phosphate;
further comprising at least one of monoammonium phosphate, monoammonium orthophosphate, monosodium phosphate, sodium ammonium phosphate, or sodium ammonium phosphate hydrate;
a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the concentrate in an amount having a weight percent of about 0.1% to about 3.0% relative to total weight of the concentrate;
a strong acid or weak acid; and
a thickening agent, present in the concentrate in an amount having a weight percent of about 0.75% to about 5.0% relative to total weight of the concentrate;
wherein:
the concentrate has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than 1.05 or greater than 1.95.


Claim 2 is cancelled.



Claim 12 is amended from

A forest fire retardant concentrate, comprising:
a retardant compound comprising at least one of monoammonium phosphate, monoammonium orthophosphate, monosodium phosphate, sodium ammonium phosphate, or sodium ammonium phosphate hydrate;
a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the concentrate in an amount having a weight percent of about 0.1% to about 3.0% relative to total weight of the concentrate;
a strong base or weak base; and
a thickening agent, present in the concentrate in an amount having a weight percent of about 0.75% to about 5.0% relative to total weight of the concentrate;
wherein:
the concentrate has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than about 1.1 or greater than about 1.9.
	
To read:

A forest fire retardant concentrate, comprising:
a retardant compound comprising at least one of monoammonium phosphate, monoammonium orthophosphate, monosodium phosphate, sodium ammonium phosphate, or sodium ammonium phosphate hydrate;
a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the concentrate in an amount having a weight percent of about 0.1% to about 3.0% relative to total weight of the concentrate;
a strong base or weak base; and
a thickening agent, present in the concentrate in an amount having a weight percent of about 0.75% to about 5.0% relative to total weight of the concentrate;
wherein:
the concentrate has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than 1.05 or greater than 1.95.

Claim 23 is amended from:
A forest fire retardant final diluted product, comprising: 
a retardant compound comprising a phosphate salt;
 a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the final diluted product in an amount having a weight percent of about 0.1% to about 3.0% relative to the total weight of the final diluted product; 
a buffering agent present in the final diluted product in an amount having a weight percent of about 7% to about 56% relative to the total weight of the final diluted product; 
a thickening agent, present in the final diluted product in an amount having a weight percent of about 0.75% to about 5.0% relative to the total weight of the final diluted product; and 
water; 
wherein: the final diluted product is intended for use to suppress, retard, or contain forest fires; the pH of the final diluted product is about 6.0 to about 6.5; 
the final diluted product has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than about 1.1; and 
the retardant compound is present in the final diluted product in an amount having a weight percent of about 6% to about 28% relative to the total weight of the final diluted product.

To Read:
A forest fire retardant final diluted product, comprising: 
a retardant compound comprising a phosphate salt;
 a corrosion inhibitor for at least one of iron, brass, aluminum, or magnesium present in the final diluted product in an amount having a weight percent of about 0.1% to about 3.0% relative to the total weight of the final diluted product; 
a buffering agent present in the final diluted product in an amount having a weight percent of about 7% to about 56% relative to the total weight of the final diluted product; 
a thickening agent, present in the final diluted product in an amount having a weight percent of about 0.75% to about 5.0% relative to the total weight of the final diluted product; and 
water; 
wherein: the final diluted product is intended for use to suppress, retard, or contain forest fires; the pH of the final diluted product is about 6.0 to about 6.5; 
the final diluted product has a molar ratio of ammoniacal nitrogen to phosphorus (N/P molar ratio) of less than 1.05; and 
the retardant compound is present in the final diluted product in an amount having a weight percent of about 6% to about 28% relative to the total weight of the final diluted product.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Kennedy et al. (cited in the previous office action) and Khosla et al. (US 2018/0037998, hereinafter referred to as “Khosla”).
Kennedy teaches a fire-retardant composition comprising diammonium phosphate which would have an ammoniacal nitrogen to phosphorous of 2 [0008], with a corrosion inhibitor, a carboxylic acid surfactant and a thickening agent [0011-0016].
However, Kennedy does not teach that the composition includes one of monoammonium phosphate, monoammonium orthophosphate, monosodium phosphate, sodium ammonium phosphate, or sodium ammonium phosphate hydrate.
Khosla teaches a fire-retardant composition with an ammoniacal nitrogen to phosphorous ratio of 1.1 to 1.9.
Khosla fails to teach the ammoniacal nitrogen to phosphorous ratio within the claimed ranges.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. Specifically, there was no teaching or reasons to combine various references to maintain an ammoniacal nitrogen to phosphorous ratio within the claimed ranges.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew J. Oyer/Primary Examiner, Art Unit 1767